Title: To George Washington from Edmund Randolph, 28 October 1792
From: Randolph, Edmund
To: Washington, George



Sir
Philadelphia October 28. 1792

On revolving the subjects, with which I am officially connected, I discover none, deserving the notice of congress, except those, which are comprehended in the necessity of reforming our judicial system. The detail of them would be almost infinite; and certainly too minute for a communication from the executive: Nor can the congress forget the admonitions, which they have already received on this head. And yet I am so deeply impressed with the dangers to which the government is exposed from this quarter, that it would be a happy circumstance, if they could be stimulated to the discussion.
Were I to indulge myself in a general review of our political situation, I should probably repeat without use topics, which have presented themselves to your own mind, or which have been suggested more accurately by others, to whose departments they belong. I confess indeed, that I feel at the present crisis these strong solicitudes: that the public be assured of stability in the existing fiscal arrangements; that the redemption of the public debt be commenced at no distant day; that the land office, if the hostility of the Indians will permit, be employed, as one of the instruments

of redemption; that the state-governments be prohibited from intermeddling with the Indian tribes, to the utmost limit of the constitution; that some temporary mode be provided for the relief of many crippled soldiers, who must beg or starve, until the schism between the legislative and judiciary shall be adjusted; and that the violence of the sanguine states, which may be disappointed on the final settlement of their accounts with the United States may in some manner or other be softened.
I cannot undertake to say, that these hints are capable of being carried into practice, or are intitled to your attention. But I submit them, according to your instructions, without a comment; as you will best know, how to appreciate them. I have the honor, sir, to be with the highest respect yr mo. ob. serv.

Edm: Randolph

